              Case 1:20-cv-01194-RP Document 1 Filed 12/04/20 Page 1 of 6



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION

LEWIS NICHOLS                                       §
                                                    §
Plaintiff,                                          §
                                                    §
V.                                                  §    CIVIL ACTION NO. 1:20-cv-1194
                                                    §
UNITED STATES SMALL BUSINESS                        §
ADMINISTRATION                                      §
                                                    §
Defendant.                                          §

                              PLAINTIFF’S ORIGINAL COMPLAINT

        COMES NOW Lewis Nichols, “Plaintiff,” and brings this complaint against the United

States Small Business Administration (“SBA” or “Defendant”). In support thereof, Plaintiff alleges

and states as follows:

                                                    I.

                                               PARTIES

        1.1     Plaintiff Lewis Nichols is a natural person who lives in Austin, Texas.

        1.2     Defendant, United States Small Business Administration, is an agency of the United

States. Accordingly, pursuant to FED. R. CIV. P. 4(i), service of the summons and complaint will be

accomplished as follows:

                (1)      A copy of the summons and complaint will be sent by registered or certified

                         mail to the “civil process clerk” at the office of the United States Attorney’s

                         Office for the Western District of Texas, as follows:

                                Civil Process Clerk
                                United States Attorney’s Office
                                Western District of Texas, Austin Division
                                816 Congress Avenue, Suite 1000
                                Austin, TX 78701
                Case 1:20-cv-01194-RP Document 1 Filed 12/04/20 Page 2 of 6



                  (2)    A copy of the summons and complaint will be sent by registered or certified

                         mail to the Attorney General of the United States, as follows:

                                Attorney General of the United States
                                U.S. Department of Justice
                                950 Pennsylvania Avenue, N.W.
                                Washington, D.C. 20530-0001

                  (3)    A copy of the summons and complaint will be sent by registered or certified

                         mail to the United States Small Business Administration, as follows:

                                United States Small Business Administration
                                409 3rd Street, SW
                                Washington, DC 20416

                                                   II.

                                           JURISDICTION

        2.1       This Court has jurisdiction over the parties and the subject matter of this action

pursuant to 28 U.S.C. § 1331 because this is a civil action which involves the interests of the United

States and its agency, SBA.

                                                  III.

                                                VENUE

        3.1       Venue is proper in the Western District of Texas, Austin Division, pursuant to 28

U.S.C. § 1391(e)(1)(C) because Plaintiff resides in this district and there is no real property involved

in this suit.

                                                  IV.

                                                FACTS

        4.1       On February 27, 2009, Oak Tree Properties, LLC (“Oak Tree”) made and executed

a Note in favor of North Texas Certified Development Corporation (“NTCDC”) in the original

principal amount of $1,441,000.00 (“Note”). In conjunction with the execution of the Note, Oak
             Case 1:20-cv-01194-RP Document 1 Filed 12/04/20 Page 3 of 6



Tree made and executed a “Deed of Trust” and an “Assignment of Leases and Rents and

Subordination Agreement” regarding certain real property located in Bexar County, Texas.

       4.2     Concurrently with the execution of the Note, Plaintiff and another individual

executed an “Unconditional Guarantee” of the Note. The Note and Unconditional Guarantee were

then immediately assumed by SBA from NTCDC.

       4.3     On August 31, 2010, Oak Tree’s obligations under the Note were assumed by BA &

W Enterprises, Inc., a Texas Corporation, and Ace Walker, individually.         SBA approved this

assumption of the Note.

       4.4     SBA has acknowledged that the Note has now been paid in full. Specifically, on

February 21, 2017, a Release of Lien was recorded in the Bexar County Official Records. See

Exhibit 1, attached hereto. On Page 5 of the Release of Lien, the following statement is made:

               “Holder of Note and Lien [i.e., SBA] acknowledges payment in full of the Note and
               releases the Property from the Lien and from all liens held by Holder of Note and
               Lien, without regard to how they were created or evidenced.”

       See Exhibit 1 at Page 5. The Release of Lien (Exhibit 1) was signed by Steve Park, as

Supervisory Loan Officer of the Small Business Administration, and it was notarized.

       4.5     In Paragraph 1 of the Unconditional Guarantee signed by Plaintiff, the following

language appears:

               “1. GUARANTEE. Guarantor unconditionally guarantees payment to Lender for
               all amounts owing under the Note. This Guarantee remains in effect until the Note
               is paid in full. Guarantor must pay all amounts due under the Note when Lender
               makes written demand upon Guarantor. Lender is not required to seek payment
               from any other source before demanding payment from Guarantor.”

(Emphasis added). Because the Note has been “paid in full” (according to SBA), the Unconditional

Guarantee no longer remains in effect.

       4.6     Nevertheless, SBA continues to seek payment on the Note from Plaintiff.

Specifically, in October 2018, despite acknowledging that the Note had been paid in full, SBA
              Case 1:20-cv-01194-RP Document 1 Filed 12/04/20 Page 4 of 6



wrongfully seized Plaintiff’s tax refund for the year 2017. The amount wrongfully seized by SBA

totals $27,805.83.

        4.7     Furthermore, SBA continues to seek payment from Plaintiff in additional amounts

totaling $94,085.10, with a rate of interest of 7.5%.

                                                   V.

                 COUNT ONE: REQUEST FOR DECLARATORY JUDGMENT

        5.1     Plaintiff realleges each and every allegation set forth in Paragraphs 1.1 through 4.7,

inclusive, and incorporates them herein by reference.

        5.2     In accordance with 28 U.S.C. § 2201(a), Plaintiff requests a declaration from the

Court “of the rights and other legal relations” of the interested parties. Specifically, Plaintiff seeks a

declaration that the assumption of the Note by a third party operated to release and extinguish

Plaintiff’s obligation as guarantor on the Note. In the alternative, Plaintiff seeks a declaration that

Plaintiff’s obligation as guarantor on the Note was released and extinguished on February 21, 2017

as part of the SBA’s confirmation in the February 21, 2017 Release of Lien (attached hereto as

Exhibit 1) that the Note has been paid in full.

        5.3     Plaintiff further seeks a declaration by the Court that all amounts collected from

Plaintiff by SBA subsequent to Plaintiff being released from his obligations under the Unconditional

Guarantee shall be repaid and reimbursed to Plaintiff.

                                                   VI.

                              COUNT TWO: RETURN OF MONEY

        6.1     Plaintiff realleges each and every allegation set forth above in Paragraphs 1.1 through

5.3, inclusive, and incorporates them herein by reference.

        6.2     As stated above, SBA has seized $27,805.83 from Plaintiff, and the SBA has

expressed its intention to continue to seek payment from Plaintiff in additional amounts totaling
              Case 1:20-cv-01194-RP Document 1 Filed 12/04/20 Page 5 of 6



$94,085.10, with a rate of interest of 7.5%.

        6.3     Upon declaration by the Court that Plaintiff’s obligation as guarantor on the Note

has been released and extinguished, SBA should be further ordered to repay and reimburse Plaintiff

for all sums of money it has wrongfully seized since the date Plaintiff’s obligation under the

Unconditional Guarantee was released and extinguished.

                                                 VII.

                               REQUEST FOR ATTORNEY’S FEES

        7.1     Plaintiff has retained the undersigned to represent Plaintiff in this action and has

agreed to pay reasonable attorney’s fees. Plaintiff therefore requests an award of reasonable attorney’s

fees and expenses, as authorized under 28 U.S.C. § 2412(b).

                                                 VIII.

                                          JURY DEMAND

        8.1     Plaintiff asserts his right under the Seventh Amendment to the United States

Constitution, and pursuant to FED. R. CIV. P. 38, demand a trial by jury on all issues.

                                                  IX.

                                               PRAYER

        Plaintiff requests that Defendant be cited in terms of law to appear and answer herein and

that upon final trial and hearing, the Plaintiff have a judgment against the Defendant, for

declaratory judgment, actual damages, attorney’s fees and expenses, and for such other and different

amounts as they shall show by proper amendment, together with pre-judgment interest at the

maximum rate allowed by law; post-judgment interest at the legal rate, costs of court; and such other

and further relief to which the Plaintiff may be entitled at law or in equity, both general and special,

to which the Plaintiff may show himself entitled to and to which the Court believes him deserving.
Case 1:20-cv-01194-RP Document 1 Filed 12/04/20 Page 6 of 6



                    Respectfully submitted,

                    CLEMENTS LEGAL SERVICES, P.C.

                    /s/ Jim Clements
                    Jim Clements

                    Texas State Bar No. 00787251
                    9442 Capital of Texas Highway North
                    Arboretum Plaza One, Suite 500
                    Austin, Texas 78759
                    Tel. (512) 478-4489
                    Fax (512) 961-3281
                    jim@clementsfirm.com

                    ATTORNEY FOR PLAINTIFF
